Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:

The closest found prior art is US Pat. 5091,864 related to a neural net signal processor, particularly to a neural net LSI (large-scale integration) processor for realizing neuro-computing models based on biological nervous systems. Possible applications for such a processor include fields such as image recognition, speech recognition and speech synthesis in which decisions based on large quantities of input information need to be computed with speed and flexibility and US Pat. 5,216,751 related to neural networks and, more specifically, to a digital artificial neural network having feedforward and feedback processing elements connected for intercommunications. Neither of which teaches “the multiplication calculation circuit array has 2M groups of input ends and M groups of output ends; the accumulation calculation circuit has M groups of input ends and one group of output ends; and the M groups of input ends of the accumulation calculation circuit are correspondingly connected to the M groups of output ends of the multiplication calculation circuit array, respectively; m-th input data, which is one piece of 8-bit data, is input to a first input end of an m-th group of multiplication calculation circuits; an m-th group of weight coefficients is input to a second input end of the m-th group of multiplication calculation circuits, the m-th group of weight coefficients comprising eight pieces of 8-bit data, the m-th group of weight coefficients are an m-th group of first weight coefficients, an m-th group of second weight coefficients, an m-th group of third weight coefficients, an m-th group of fourth weight coefficients, an m-th group of fifth weight coefficients, an m-th group of sixth weight coefficients, an m-th group of seventh weight coefficients, and an in-th group of eighth weight coefficients, respectively; an m-th group of products is output from an output end of the m-th group of multiplication calculation circuits, the m-th group of products comprising eight groups of data, the m-th group of products are an m-th group of first products, an m-th group of second products, an m-th group of third 2Customer No.: 31561 Docket No.: 099528-US-PA-PCT Application No.: 16/757,421 products, an m-th group of fourth products, an m-th group of fifth products, an m-th group of sixth products, an m-th group of seventh products, and an m-th group of eighth products, respectively; the m-th group of first products to the m-th group of eighth products all comprise eight pieces of 1-bit data; n<M, M is a positive integer; the output end of the m-th group of multiplication calculation circuits is connected to the input end of the accumulation calculation circuit; and the eight pieces of 8-bit data output from the output end of the accumulation calculation circuit are output data of a neural network” as in claim 1


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

/MICHAEL D. YAARY/           Primary Examiner, Art Unit 2182